Ruffin, Judge.
In Strahley v. Pruitt Corp., 231 Ga. App. 502 (498 SE2d 78) (1998), we reversed the grant of summary judgment to Pruitt Corporation (Pruitt) on Strahley’s interference with a contract claim and affirmed the grant of summary judgment to Pruitt on Strahley’s claim of interference with business relations. In Pruitt Corp. v. Strahley, 270 Ga. 430 (510 SE2d 821) (1999), the Supreme Court reversed our decision as to Strahley’s tortious interference with the contract claim. Accordingly, Division 1 of our prior opinion, dealing with the claim of tortious interference with a contract, is vacated and the judgment of the Supreme Court is made the judgment of this Court. Division 2 of our prior opinion, which affirmed the grant of summary judgment to Pruitt on Strahley’s claim of interference with business relations, was not affected by the Supreme Court’s decision and, therefore, stands.

Judgment affirmed.


Eldridge and Barnes, JJ, concur.